Exhibit 10.4

 

LOGO [g768048ex10_4logo.jpg]   

CafePress Inc.

1850 Gateway Drive, Ste. 300

San Mateo, CA 94404

Office: (650) 655-3000

Fax: (650) 240-0260

           

Change in Control Agreement

August 3, 2014

Maheesh Jain

c/o CafePress Inc.

1850 Gateway Drive, Ste. 300

San Mateo, CA 94404

Dear Maheesh:

I am pleased to provide you with this letter to confirm a supplemental term of
your employment with CafePress Inc., a Delaware corporation (“CafePress” or the
“Company”), subject to your timely acceptance of the offer letter dated
August 3, 2014 and approval by the Compensation Committee or the Board of
Directors, as applicable, the latter of which is expected to occur on or about
August 3, 2014.

1. Termination following a Change in Control. In the event you are terminated
without Cause or are Constructively Terminated on or following a Change in
Control (as such terms are defined below), then:

 

  (a) you shall receive a lump sum payment equal to twelve (12) months of your
then-current base salary within thirty (30) days following your separation from
service;

 

  (b) as to options granted to you under the Company’s 2012 Amended and Restated
Stock Incentive Plan and 2004 Stock Incentive Plan (the “Plans”) outstanding
prior to August 4, 2014, the vesting of all such options will immediately
accelerate on the date of such termination with respect to the greater of
(i) the number of shares that would accelerate as provided in your existing
option agreement(s) or (ii) 50% of the remaining unvested shares; and

 

  (c) as to options and restricted stock units granted to you under the Plans on
or after August 4, 2014, the vesting of any such awards will immediately
accelerate on the date of such termination with respect to 50% of the remaining
unvested shares.

Receipt of the above mentioned benefits shall be conditioned upon your execution
and non-revocation of a general release in a form reasonably acceptable to the
Company.

2. Non Assumption of Outstanding Awards. In the event that your unvested options
and/or restricted stock units granted to you by the Company pursuant to the
Plans are not assumed or otherwise cashed out by an acquirer in a Change in
Control (as such terms are defined below), then:

 

  (a) the vesting of any options and restricted stock units granted to you under
the Plans will accelerate as of immediately prior to the closing of the Change
in Control with respect to 50% of the remaining unvested shares; provided,
however, that in the event you are eligible both for the acceleration in this
Section 2 and the acceleration provided in Section 1, you shall only be eligible
for the acceleration terms that provide for a greater number of shares to vest,
and in no event shall receive the benefit of both acceleration provisions.



--------------------------------------------------------------------------------

3. Definitions:

“Cause” means (i) conviction of any felony, or any misdemeanor where
imprisonment is imposed; (ii) the commission of any act of fraud, embezzlement
or dishonesty with respect to the Company; (iii) any unauthorized use or
disclosure of confidential information or trade secrets of the Company;
(iv) willful misconduct or gross negligence in performance of your duties,
including your refusal to comply in any material respect with the legal
directives of the Company’s Board of Directors so long as such directives are
not inconsistent with your position and duties, and such refusal to comply is
not remedied within thirty (30) days after written notice from the Board of
Directors, which notice shall state that failure to remedy such conduct may
result in termination for Cause; or (v) repeated unexcused absence from the
Company.

“Constructively Terminated” means your voluntary resignation within sixty
(60) days following (i) a change in your position which materially reduces your
duties or level of responsibility, provided that for this purpose your duties
and level of responsibility will not be deemed to be materially diminished if
following a Change in Control you retain the same duties and level of
responsibility with respect to the Company business or the business with which
such business is operationally merged or subsumed; (ii) a material reduction in
your base salary, other than in connection with a general decrease in
compensation affecting officers of the Company or a successor corporation; or
(iii) a change in your place of employment which is more than 50 miles from your
place of employment, provided that in each case such change or reduction is
effected without your written concurrence, and provided further that such change
is not remedied within thirty (30) working days after written notice thereof
from the you to the Company, which notice shall specifically reference a
“Constructive Termination” pursuant to this provision. Notwithstanding the
foregoing, you will not be deemed to be Constructively Terminated on account of
a change in your title, change in the person or persons to whom you report or
the occurrence of a mere Change in Control or other change in corporate status
of the Company (such as pursuant to a “going private” transaction) absent
additional action on the part of the Company or a successor company that would
result in an event described in (i), (ii) or (iii) of the preceding sentence.

“Change in Control” means the occurrence of any of the following events:

 

  (a) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if persons who were not
shareholders of the Company immediately prior to such merger, consolidation or
other reorganization own immediately after such merger, consolidation or other
reorganization fifty percent (50%) or more of the voting power of the
outstanding securities of each of (A) the continuing or surviving entity and
(B) any direct or indirect parent corporation of such continuing or surviving
entity;

 

  (b) The consummation of the sale, transfer or other disposition of all or
substantially all of the Company’s assets or the shareholders of the Company
approve a plan of complete liquidation of the Company; or

 

  (c) Any “person” (as defined below) who, by the acquisition or aggregation of
securities, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding securities ordinarily (and apart from rights accruing
under special circumstances) having the right to vote at elections of directors
(the “Base Capital Stock”); except that any change in the relative beneficial
ownership of the Company’s securities by any person resulting solely from a
reduction in the aggregate number of outstanding shares of Base Capital Stock,
and any decrease thereafter in such person’s ownership of securities, shall be
disregarded until such person increases in any manner, directly or indirectly,
such person’s beneficial ownership of any securities of the Company.

For purposes of clause(c) above, the term “person” shall have the same meaning
as when used in sections 13(d) and 14(d) of the Exchange Act but shall exclude
(1) a trustee or other fiduciary holding securities under an employee benefit
plan maintained by the Company or a Parent or Subsidiary and (2) a corporation
owned directly or indirectly by the shareholders of the Company in substantially
the same proportions as their ownership of the Base Capital Stock.

 

CafePress Inc. Change in Control Agreement

Page 2 of 3



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the term “Change in Control” shall not include a
transaction the sole purpose of which is (a) to change the state of the
Company’s incorporation or (b) to form a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction, or (c) to effect an initial or
secondary public offering of securities or debt of the Company.

4. Governing Law. This agreement will be governed in accordance with the laws of
the State of California, without reference to principles of conflicts of law.

5. Acceptance. To indicate your acceptance of this agreement, please sign and
date this letter in the space provided below and return it to me. A duplicate
original is enclosed for your records. To the extent that any agreement between
you and the Company currently provides for any severance payment following a
Change in Control, the terms of this agreement shall supersede and replace any
such prior agreement, whether written or oral, with respect to the payment of
severance. This letter may not be modified or amended except by a written
agreement, signed by the Company and by you.

If you have any questions, please contact me. If you find the terms of this
letter acceptable, please sign a copy of this letter agreement and return it to
me.

I agree to and accept the terms of this letter,

 

    CafePress Inc.

/s/ Maheesh Jain

   

/s/ Fred E. Durham III

Maheesh Jain     By:   Fred E. Durham III Chief Marketing Officer     Its:  
Chief Executive Officer

 

CafePress Inc. Change in Control Agreement

Page 3 of 3